Case 1:18-cv-00666-MN Document 101 Filed 01/21/20 Page 1 of 3 PageID #: 1898


                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF DELAWARE

  TRIMED, INC.,                       )
                                      )
         Plaintiff,                   )
                                      )        C.A. No. 18-666-MN
         v.                           )
                                      )       JURY TRIAL DEMAND
  ARTHREX, INC.,                      )
                                      )
         Defendant.                   )


                 DEFENDANT’S JANUARY 21, 2020 REPLY LETTER
                  TO THE HONORABLE MARYELLEN NOREIKA



                                          Kelly E. Farnan (#4395)
                                          Renée M. Mosley (#6442)
                                          Richards, Layton & Finger, P.A.
OF COUNSEL :                              One Rodney Square
                                          920 North King Street
Megan S. Woodworth                        Wilmington, DE 19801
Venable LLP                               (302) 651-7700
575 7th Street, NW                        farnan@rlf.com
Washington, DC 20004                      mosley@rlf.com
(202) 344-4000
                                          Attorneys for Defendant Arthrex, Inc.
Robert E. Bugg
Venable LLP
1270 Avenue of the Americas
New York, NY 10020
(212) 370-6241


Dated: January 21, 2020
Case 1:18-cv-00666-MN Document 101 Filed 01/21/20 Page 2 of 3 PageID #: 1899


Dear Judge Noreika:

Feigning surprise that Arthrex does not monitor when its Volar Hook Plate is presented during
surgery, TriMed has shifted—and now expanded—the information that it seeks. The exemplary
spreadsheet that TriMed wants Arthrex to update includes products well beyond the Wrist Plating
System, including those for the hand, ankle and feet, that have no relevance whatsoever.1 There
is simply no legal authority justifying TriMed’s original, let alone expanded, request.

Arthrex’s January 6th letter set forth black letter law that non-accused products cannot be part of a
damage claim unless a plaintiff meets the specific standard for convoyed goods, which TriMed
has not attempted to do.2 Many courts, including this one, have denied motions to compel financial
information in similar situations where non-accused products are sold, or offered for sale, with the
accused products merely for convenience. TriMed’s updated request only magnifies these issues
by expanding to products even further afield from the accused products. Moreover, the Declaration
of Ronald Choinski provides additional reasons that TriMed’s request is unjustified. First, to the
extent that providing products in the operating room constitutes an offer for sale, this activity is
performed by third-party distributors, not Arthrex employees. (Decl. at ¶ 3). Second, the entire
accused system (the Volar Hook Plate plus drill guide) is not offered for sale because the drill
guide is owned either by the distributor or the medical institution and thus is not being offered for
sale during surgery. (Decl. at ¶ 13). See e.g., Rotec Indus. v. Mitsubishi Corp., 215 F.3d 1246,
1252, 1257 (Fed. Cir. 2000). These reasons, coupled with the explanation in Arthrex’s January 6th
letter, confirm that current damage law does not support TriMed’s over-reaching requests.

None of this should come as a surprise to TriMed. TriMed has known Arthrex’s position on this
law and that it would not voluntarily produce non-accused product financial information since
November 2018—fifteen months ago. Ex. 1. TriMed chose not to raise the issue with the Court
until the close of fact discovery, after it had the opportunity to depose several Arthrex witnesses,
including Ronald Choinski. Arthrex did not prohibit any line of questioning on this, or other,
topics based on relevance.3 Thus, any surprise is due to TriMed’s litigation strategy, not Arthrex’s.

The requested information is not relevant and it is simply too late for additional fact discovery
requests. Arthrex respectfully asks that TriMed’s requests be denied.




1
  This spreadsheet was attached to an email that was collected via the parties’ agreement on search
terms and custodians for email production. Arthrex was in no way suggesting by its production
that the information provided was relevant to the case.
2
  Additional authority is present in recent Federal Circuit case law holding that “acts that do not
constitute patent infringement cannot provide a proper basis for recovery of damages under section
284.” Enplas Display Device v. Seoul Semiconductor, 909 F.3d 398 (Fed. Cir. 2018).
3
  TriMed also asks for information on the number of systems (Wrist Plating and Fragment Specific)
that have been introduced into the field, purportedly to serve as a proxy for the number of times
that the Fragment Specific System is present in the operating room. But the number of systems in
the field does not indicate how often they are used, and thus, this is a less accurate proxy than the
estimation that Ronald Choinski already provided for how often doctors use a plate from the
Fragment Specific System versus the Wrist Plating System. (Decl. at ¶ 10).
Case 1:18-cv-00666-MN Document 101 Filed 01/21/20 Page 3 of 3 PageID #: 1900
The Honorable Maryellen Noreika
Page 2
January 21, 2020

                                        Respectfully,

                                        /s/ Kelly E. Farnan

                                        Kelly E. Farnan (#4395)
